KINETICS MUTUAL FUNDS, INC. SEVENTH AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS SEVENTH AMENDMENT dated as of this December 18, 2009, to the Fund Administration Servicing Agreement, dated as of January 1, 2002, as amended December 15, 2005, June 16, 2006, December 15, 2006, March 5, 2007, December 6, 2007 and March 1, 2008, is entered into by and between Kinetics Mutual Funds, Inc., a Maryland corporation (the “Corporation”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Corporation and USBFS have entered into a Fund Administration Servicing Agreement dated as of January 1, 2002, as previously amended (the “Agreement”); and WHEREAS, the Corporation and USBFS desire to amend the Agreement; and WHEREAS, Section 6 of the Agreement allows for its amendment by a written instrument executed by the Corporation and USBFS. NOW, THEREFORE, the Corporation and USBFS agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Jay Kesslen By: /s/ Michael McVoy Name: Jay Kesslen Name: Michael R. McVoy Title: Vice President Title: Executive Vice President 1 Exhibit A to the Fund Administration Servicing Agreement – Kinetics Mutual Funds, Inc. Administration Services – Annual Fee Schedule – Feeder Funds Separate Series of Kinetics Mutual Funds, Inc. at December, 2009 Name of Series The Internet Fund – No Load Class The Internet Fund – Advisor Class A The Internet Fund – Advisor Class C The Internet Fund – Institutional Class The Global Fund – No Load Class The Global Fund – Advisor Class A The Global Fund – Advisor Class C The Global Fund – Institutional Class The Paradigm Fund – No Load Class The Paradigm Fund – Advisor Class A The Paradigm Fund – Advisor Class C The Paradigm Fund – Institutional Class The Tactical Paradigm Fund – No Load Class The Tactical Paradigm Fund – Advisor Class A The Tactical Paradigm Fund – Advisor Class C The Tactical Paradigm Fund – Institutional Class The Medical Fund – No Load Class The Medical Fund – Advisor Class A The Medical Fund – Advisor Class C The Medical Fund – Institutional Class The Small Cap Opportunities Fund – No Load Class The Small Cap Opportunities Fund – Advisor Class A The Small Cap Opportunities Fund – Advisor Class C The Small Cap Opportunities Fund – Institutional Class The Kinetics Government Money Market Fund – No Load Class The Market Opportunities Fund – No Load Class The Market Opportunities Fund – Advisor Class A The Market Opportunities Fund – Advisor Class C The Market Opportunities Fund – Institutional Class The Water Infrastructure Fund No Load Class The Water Infrastructure Fund – Advisor Class A The Water Infrastructure Fund – Advisor Class C The Water Infrastructure Fund – Institutional Class The Multi-Disciplinary Fund – No Load Class The Multi-Disciplinary Fund – Advisor Class A The Multi-Disciplinary Fund – Advisor Class C The Multi-Disciplinary Fund – Institutional Class 2 Exhibit A (continued) to the Fund Administration Servicing Agreement – Kinetics Mutual Funds, Inc. Administration Services – Annual Fee Schedule – Feeder Funds at June 30, 2009 Annual fee: basis points on the first $ basis points on the next $ basis points on the balance Minimum Annual Fee: $ Note:Minimum is based on the combined fees for both the Master Portfolios and the Feeder Funds which includes out-of-pocket technology charge of $ per quarter. Multi-Disciplinary Fund – tax review of quarterly distributions: $ per quarter Plus out-of-pocket expense reimbursements, including but not limited to: Postage Programming Stationery Proxies Out-of-pocket expenses reimbursements Retention of records Special reports Federal and state regulatory filing fees Certain insurance premiums Expenses form board of trustees meetings Auditing and legal expenses All other out-of-pocket expenses Fees are billed monthly 3
